                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 1 of 11



                                          1 James W. Armstrong (No. 009599)
                                            james.armstrong@sackstierney.com
                                          2 Brian E. Ditsch (No. 009075)
                                            brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9   Attorneys for Defendant
                                         10
                                                                        UNITED STATES DISTRICT COURT
                                         11
                                                                              DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              Brian Erskine,                                 No. 3:20-CV-08123-PCT-JJT
             FOURTH FLOOR




                                         14                      Plaintiff,
SACKS TIERNEY




                                                                                             REPLY IN SUPPORT OF
                                         15        v.                                        DEFENDANT'S MOTION TO
                                                                                             DISMISS COMPLAINT FOR LACK
                                         16   Forrest Fenn,                                  OF PERSONAL JURISDICTION
                                         17                      Defendant.                  (Oral Argument Requested)
                                         18
                                         19         On June 25, 2020, Defendant Forrest Fenn filed a Motion to Dismiss Plaintiff Brian
                                         20   Erskine's Complaint in this matter due to the absence of personal jurisdiction. [Doc 15]
                                         21   The Complaint alleges that Mr. Fenn breached a "unilateral contract" by authoring a
                                         22 memoir entitled The Thrill of the Chase (the "Memoir") which included a poem containing
                                         23 clues to a treasure chest hidden by Mr. Fenn in the Rocky Mountains (the "Chest") which
                                         24 Mr. Erskine purportedly "solved." More specifically, Mr. Erskine, a resident of Prescott,
                                         25 alleges that he ascertained the location of that Chest (without actually finding and
                                         26 retrieving it) somewhere between Silverton and Ouray, Colorado, and that he "performed"
                                         27 the contract by photographing a landscape in August 2018 purportedly matching an
                                         28 illustration in Mr. Fenn's Memoir. Mr. Erskine further alleges that soon afterward, he
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 2 of 11



                                          1 informed Mr. Fenn of the "solution" of the Memoir's "puzzle," and that Mr. Fenn breached
                                          2 their contract when his attorney later wrote Mr. Erskine to explain that ownership of the
                                          3 treasure Chest could only be attained by actually finding the Chest in the location Mr. Fenn
                                          4 hid it over ten years earlier -- not by allegedly "solving" or "decoding" the poem in Mr.
                                          5 Fenn's Memoir. 1
                                          6         The Complaint also included an Attachment entitled "Jurisdiction and Venue," in
                                          7 which Mr. Erskine alleges that this Court may exercise "specific personal jurisdiction" over
                                          8 Mr. Fenn -- a 48-year continuous resident of Santa Fe, Mexico -- based solely upon Mr.
                                          9 Fenn's one-day visit to Tucson in March 2014 to accept True West magazine's annual "True
                                         10 Westerner Award" in recognition for his contribution to and preservation of America's
                                         11 Western heritage. In his Motion to Dismiss, Mr. Fenn contended that neither general nor
                                         12 specific personal jurisdiction could be constitutionally asserted in Arizona given the
                       P.A., ATTORNEYS




                                         13 absence of any meaningful minimum contacts between Mr. Fenn and this State, particularly
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 since Mr. Fenn's brief trip to Tucson in 2014 had no relationship to the alleged creation,
             FOURTH FLOOR




                                         15 performance, or breach of the purported "unilateral contract" between the parties in 2018.
SACKS TIERNEY




                                         16         Indeed, in support of his Motion to Dismiss, Mr. Fenn submitted a Declaration [Doc
                                         17 15-1] explaining that he had no affiliation with True West and did not seek out, apply for,
                                         18 or otherwise solicit the Award he was given. The Declaration further explained that Mr.
                                         19 Fenn has never met Mr. Erskine nor entered into any contract with him (or anyone else)
                                         20 concerning the Chest or its discovery. That Declaration and the Supplemental Declaration
                                         21 attached hereto likewise makes clear that Mr. Fenn's Memoir was not intended as an offer
                                         22 to reward anyone who simply claimed to have solved the location of the Chest without
                                         23 physically recovering it. Instead, after being diagnosed with cancer in 1998, Mr. Fenn was
                                         24 inspired to hide the Chest with the purpose of creating a public search for it and, in the
                                         25 words of the Memoir's poem, anyone who found it could "Just take the chest and go in
                                         26         1
                                                    Counsel's letter to Mr. Erskine further explained that "Mr. Fenn has never been to
                                         27 and is entirely unfamiliar with the location in Colorado that you identify in your 'solve.'"
                                         28 Complaint, Ex. 11.


                                                                                          2
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 3 of 11



                                          1 peace." Moreover, that is precisely what happened in early June 2020, when the Chest was
                                          2 found by a searcher (who has requested anonymity) in Wyoming, nowhere near the
                                          3 Colorado location Mr. Erskine asserts that the clues of the poem lead.
                                          4         In his Response [Doc 21] to the Motion to Dismiss, Mr. Erskine does not contest
                                          5 that general jurisdiction does not exist over Mr. Fenn in Arizona, nor does Mr. Erskine
                                          6 challenge the settled proposition that he bears the burden of establishing that the exercise of
                                          7 specific personal jurisdiction meets all constitutional standards by coming forward with
                                          8 affidavits and other competent evidence of the facts necessary to do so (rather than simply
                                          9 relying upon the unverified allegations of his Complaint). See Motion at 4. The lone
                                         10 Affidavit [Doc 21-1] submitted by Mr. Erskine himself, however, plainly fails to satisfy
                                         11 those standards.
                                         12 I.      THERE IS NO SPECIFIC PERSONAL JURISDICTION OVER MR. FENN
                       P.A., ATTORNEYS




                                         13         As discussed in Part C of Mr. Fenn's Motion, to establish specific jurisdiction
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 consistent with Due Process, Mr. Erskine must demonstrate that (i) Mr. Fenn purposefully
             FOURTH FLOOR




                                         15 directed his activities or engaged in some form of affirmative conduct to allow or promote
SACKS TIERNEY




                                         16 the transaction of business within Arizona, thereby purposefully availing himself of the
                                                                                      2
                                         17 privileges and benefits of Arizona law, and (ii) Mr. Erskine's claim arose out of or was
                                                                                                      3
                                         18 directly related to Mr. Fenn's forum directed conduct.        Only if both of these prongs are
                                         19 satisfied does the burden shift to Mr. Fenn to demonstrate that the exercise of jurisdiction
                                         20 would not be reasonable. Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008).
                                         21         The primary focus of Mr. Erskine's Affidavit and Response is his claim that after
                                         22 having no success with Mr. Fenn in "redeeming" Mr. Erskine's purported solution of the
                                         23 "Quest" for the Chest's location, Mr. Erskine (apparently based on the "publicity" generated
                                         24
                                                    2
                                         25         See Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d 668, 672 (9th Cir.
                                            2012); Doe v. American Nat'l Red Cross, 112 F.3d 1048, 1051 (9th Cir. 1997); Chandler v.
                                         26 Roy, 985 F.Supp. 1205, 1211-12 (D.Ariz. 1997).
                                         27         3
                                                   See Menkin v. Emm, 503 F.3d 1050, 1058 (9th Cir. 2007) (plaintiff must show that
                                         28 he would not have suffered an injury “but for” the defendant's forum related conduct).


                                                                                           3
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 4 of 11



                                          1 by the "True Westerner Award" event in 2014) turned to the Editor of True West magazine,
                                          2 Bob Boze Bell, to act as a "conduit" or "intermediary":
                                          3         Through Event publicity, I won informal support from Bell in Bell's
                                                    agreement to communicate Solution to Fenn. Fenn replied to Bell, but did
                                          4         not cure. Thus Fenn perversely ignores the Solver but prioritizes Bell,
                                          5         favoring both fame and Arizona jurisdiction. Clearly, such jurisdiction
                                                    stems from Fenn's travel to Arizona to accept Bell's publicity award for a
                                          6         contractual Quest with a devious redemption gap borne of breach intent,
                                          7         affirmed by actual breach by stonewalling me as Solver, leaving me scant
                                                    means to redemption but to leverage the award-winning Arizona publicity
                                          8         to try to reach Fenn through Bell, or sue.
                                          9 Response at 4; see also Erskine Affidavit, ¶¶ 5-7.
                                         10         The purposeful availment prong of the test for specific jurisdiction, however,

                                         11 obviously cannot be satisfied by Mr. Erskine's unilateral decision to ask Mr. Bell to
                                         12 communicate with Mr. Fenn concerning the purported "Quest Solution" because those
                       P.A., ATTORNEYS




                                         13 actions by Mr. Erskine do not involve any affirmative conduct by Mr. Fenn to direct his
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                                                     4
                                         14 activities into Arizona. Moreover, contrary to Mr. Erskine's characterization of Mr. Bell's
             FOURTH FLOOR




                                         15 involvement as "informal support" and a "validat[ion]" of "my Solution," the lone email
SACKS TIERNEY




                                         16 exchange between Mr. Bell and Mr. Fenn about Mr. Erskine in February 2020 instead
                                         17 demonstrates that Mr. Bell was, at best, annoyed (if not threatened) by Mr. Erskine's
                                         18 "obsession" with the treasure and his repeated implications "that we, True West, are
                                         19 responsible because we promoted [Mr. Fenn]." Fenn Supp. Declaration, ¶24. Indeed, in
                                         20 his final email to Mr Fenn, Mr. Bell states in apparent frustration that "I need to have him
                                         21 [Erskine] cease and desist, at least for my part." Id.
                                         22         Mr. Erskine's similarly nonsensical speculation concerning Mr. Fenn's purported
                                         23 "craving" to establish a "publicity relationship" with True West in Arizona is not only
                                         24 wholly unsupported, but also directly contrary to Mr. Fenn's testimony that he never
                                         25 solicited media coverage to discuss the Memoir (which he also never sold, distributed,
                                         26         4
                                                     Just as spurious for jurisdictional purposes is Mr. Erskine's reliance upon his
                                         27 equally unilateral decision to travel to New Mexico in August 2018 to (inexplicably)
                                         28 present his "Quest solution" to a local state police officer. Erskine Affidavit, ¶11.


                                                                                           4
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 5 of 11



                                          1 advertised, or received any profits) and did not in any way seek out the "True Westerner
                                          2 Award" Mr. Fenn was presented in 2014 (despite Mr. Erskine's bizarre conjecture that the
                                          3 length of Mr. Fenn's drive to Tucson and brief stay to accept that Award "show Event
                                          4 importance and Fenn's purposefulness"). Likewise irrelevant are the various media articles
                                          5 from the Internet attached as exhibits to Mr. Erskine's Response and Complaint, all of
                                          6 which lack foundation and constitute inadmissible hearsay (or double hearsay) as to the
                                          7 truth of their contents, which in any event in no way support Mr. Erskine's convoluted
                                          8 allegations of breach of contract and specific jurisdiction.    See Twentieth Century Fox
                                          9 Film Corp. v. Entertainment Distrib., 429 F.3d 869, 880 (9th Cir. 2005); Larez v. City of
                                         10 Los Angeles, 946 F.2d 630, 642 (9th Cir. 1991); AFMS LLC v. United Parcel serv. Co., 105
                                         11 F.Supp.3d 1061, 1070 (C.D.Cal. 2015), aff’d, 696 F.App’x 85 (2017); Combs v.
                                         12 Washington State, No. C12-5280, 2014 WL 4293960, at *2 (W.D.Wash. Aug. 29, 2014),
                       P.A., ATTORNEYS




                                         13 aff’d, 660 F.App’x 515 (9th Cir. 2016); Green v. Maricopa Cty. Cmty. Coll. Sch. Dist., 265
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 F.Supp.2d 1110, 1134 (D.Ariz. 2003).
             FOURTH FLOOR




                                         15         Mr. Erskine's further reliance upon his purported transcription of an interview with
SACKS TIERNEY




                                         16 CBS reporter Tony Dokoupil on June 19, 2020 is also inadmissible on the same grounds.
                                         17 Moreover, even if taken at face value, Mr. Dokoupil's opinions on (i) Mr. Fenn's purported
                                         18 desire for national publicity and enduring fame and (ii) his belief that the Chest was not
                                         19 actually found in Wyoming on June 5 are likewise entirely speculative, ridiculously
                                         20 sensational, and factually unsupported. Even more preposterous is Mr. Erskine's bald
                                         21 conjecture that Mr. Fenn fabricated the discovery of the Chest by another searcher in
                                         22 Wyoming and "'ended' the long-solved Quest" solely in response to the service of Mr.
                                         23 Erskine's Arizona District Court Complaint one day earlier. See Response at 12; but see
                                         24 Fenn Supp. Declaration, ¶18.
                                         25          In sum, Mr. Erskine has fallen far short of meeting his evidentiary burden of
                                         26 establishing the first prong of the test for specific jurisdiction. Mr. Erskine's failure to
                                         27 establish the second prong of the specific jurisdiction test is even more clearcut. According
                                         28 to his own "Helpful Timeline," Mr. Erskine alleges that he "learned of the Quest living and


                                                                                          5
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 6 of 11



                                          1 working in Cambodia in 2016" and "solved" it "by Location fix in August 2018," only to
                                          2 have Mr. Fenn "sustain" his breach and "confirm" Mr. Erskine's cause of action in
                                          3 connection with Mr. Bell's subsequent "intermediation." Response at 11-12. None of these
                                          4 purported events, however, have any relationship to the alleged forum related activities
                                          5 relied upon by Mr. Erskine, including (i) Mr. Fenn's alleged efforts to cultivate national
                                          6 and regional publicity for the "Quest" through his August 2012 Newsweek interview with
                                          7 Mr. Dokoupil, a True West article about Mr. Fenn in November 2013, and the "True
                                          8 Westerner Award" event in March 2014, and (ii) Mr. Erskine's unilateral outreach to Mr.
                                          9 Bell to seek his help in convincing Mr. Fenn to reconsider his alleged prior breach of their
                                         10 "unilateral contract" by refusing to acknowledge Mr. Erskine as the "Solver" of the
                                         11 "Quest."
                                         12         Simply stated, Mr. Erskine's cause of action did not arise out of these purportedly
                       P.A., ATTORNEYS




                                         13 "purposeful" forum state contacts on the part of Mr. Fenn, see Lake v. Lake, 817 F.2d 1416,
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 1421 (9th Cir. 1987), nor has Mr. Erskine shown that he would not have suffered an injury
             FOURTH FLOOR




                                         15 "but for" that allegedly forum related conduct. See Menken, 503 F.3d at 1058; Myers v.
SACKS TIERNEY




                                         16 Bennett Law Offices, 238 F.3d 1068, 1075 (9th Cir. 2001). Indeed, all aspects of Mr.
                                         17 Erkine's alleged contract claim -- how he learned about the Memoir in Cambodia and its
                                         18 purported unilateral contract offer, his "performance" of that contract by "fixing" the
                                         19 alleged location of the Chest in Colorado, and Mr. Fenn's "breach" by failing to "redeem"
                                         20 the Chest in New Mexico -- took place outside Arizona. The only link to this State -- Mr.
                                         21 Erskine's present residence in Prescott -- cannot serve as the basis for jurisdiction. Walden
                                         22 v. Fiore, 134 S.Ct. 1115, 1122 (2014); see also Boschetto, 539 F.3d at 1017 (forum state
                                         23 plaintiff's alleged "formation of a contract with a nonresident defendant is not, standing
                                         24 alone, sufficient to create jurisdiction") (following Burger King Corp. v. Rudzewicz, 471
                                         25 U.S. 462, 478 (1985)).
                                         26         Given Mr. Erskine's failure to meet his burden of establishing either of the first two
                                         27 prongs of the test for specific jurisdiction, it is not necessary to reach the third prong
                                         28 concerning whether the exercise of jurisdiction over Mr. Fenn in Arizona would be


                                                                                          6
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 7 of 11



                                          1 reasonable. Boschetto, 539 F.3d at 1016. In his Response, however, Mr. Erskine does not
                                          2 contest the arguments and evidence presented in Mr. Fenn's Motion to Dismiss supporting
                                          3 the unreasonableness of such an exercise of the Court's power, most notably the hardship
                                          4 that would be imposed upon Mr. Fenn and his family in light of the very poor health of Mr.
                                          5 Fenn's 87-year-old wife in Santa Fe, for whom Mr. Fenn (himself almost 90) and his
                                          6 daughters act as primary caregivers.         See Motion at 9-10.       All three constitutional
                                          7 requirements for the assertion of specific personal jurisdiction have therefore plainly not
                                          8 been met in this case.
                                          9 II.      TRANSFER OF THIS CASE TO THE DISTRICT
                                                     OF NEW MEXICO IS NOT WARRANTED
                                         10
                                         11          Lastly, Mr. Erskine requests that if the Court agrees that personal jurisdiction does
                                         12 not exist in this case, his lawsuit be transferred to the District of New Mexico under 28
                       P.A., ATTORNEYS




                                         13 U.S.C. § 1631, rather than be dismissed. Section 1631 provides, in pertinent part, that:
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 "Whenever a civil action is filed in a court … and that court finds that there is a want of
             FOURTH FLOOR




                                         15 jurisdiction, the court shall, if it is in the interest of justice, transfer such action … to any
SACKS TIERNEY




                                         16 other such court … in which the action … could have been brought at the time it was filed
                                         17 … ." As explained in WRIGHT & MILLER, however:
                                         18                  The statue's reference to "want of jurisdiction" is unspecific. All
                                                     courts agree that it applies to a lack of subject matter jurisdiction. The
                                         19          courts split, however, on whether it also applies to permit transfer to cure a
                                         20          lack of other court-access problems, primarily personal jurisdiction. Many
                                                     courts relying principally on legislative history, conclude that transfer under
                                         21          Section 1631 is appropriate only when the original court lacks subject
                                                     matter jurisdiction. Many other courts, however, have taken the broader
                                         22
                                                     view … . In extending Section 1631 to apply to lack of personal
                                         23          jurisdiction, this latter group of courts relies on the statutory text --
                                                     referring only to "jurisdiction" -- and not on the congressional purpose
                                         24          underlying its passage. ***
                                                                                 5


                                         25          5
                                                    The lone decision cited by Mr. Erskine, Federal Home Loan Bank of Boston v.
                                         26 Moody's Corp., 821 F.3d 102 (1st Cir. 2016), abrogated by Lightfoot v. Cendant Mortg.
                                         27 Corp., 137 S.Ct. 553 (2017), falls within the latter group of cases favoring a simple text-
                                            based view of the statute. Issued by the First Circuit, that decision is of course nonbinding
                                         28 upon this Court and the Ninth Circuit.


                                                                                            7
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 8 of 11



                                          1                 Although the courts are rather evenly divided on the subject, the
                                          2         better view is that Section 1631 is limited to subject matter jurisdiction
                                                    defects and does not address problems with personal jurisdiction or
                                          3         venue. The textual argument for extending Section 1631 to situations in
                                                    which a court lacks personal jurisdiction is certainly strong. Black's Law
                                          4
                                                    Dictionary defines "want of jurisdiction" to include a lack of either subject
                                          5         matter or personal jurisdiction. But in construing the statute, this wording
                                                    is best seen a case of clumsy drafting. The statute's legislative history … is
                                          6         quite clear that Section 1631 was intended only to apply to situations in
                                          7         which a court lacked subject matter jurisdiction.
                                                           [Moreover], [t]he context of the Federal Courts Improvement Act of
                                          8
                                                    1982, of which Section 1631 was part, supports this interpretation. ***
                                          9
                                         10 15 CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE §
                                         11 3842 (4th ed. 2020) (emphasis added).
                                         12         "There is little citable Ninth Circuit authority addressing the question of Section
                       P.A., ATTORNEYS




                                         13 1631's applicability to issues of personal jurisdiction." Allen v. Conagra Foods, Inc., No.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 3:13-cv-01279, 2019 WL 5191009, at *3 (N.D. Cal. Oct. 15, 2019) (citing Quicksilver Air,
             FOURTH FLOOR




                                         15 Inc. v. Helicopter Engine Repair Overhaul Servs., Inc. No. 3:12-cv-06, 2013 WL
SACKS TIERNEY




                                         16 12122582, at *6 (D. Idaho Jan. 18, 2013)). Instead, "[p]ublished Ninth Circuit authority
                                         17 suggests that the statute is limited to subject matter jurisdiction." Id. (citing Kolek v.
                                         18 Engen, 869 F.2d 1281, 1284 (9th Cir. 1989) ("Section 1631 authorizes federal courts to
                                         19 transfer appeals in civil actions in order to cure a lack of subject matter or appellate
                                         20 jurisdiction."), and Gherebi v. Bush, 352 F.3d 1278, 1302 n.30 (9th Cir. 2003) ("§ 1631
                                         21 relates to subject matter jurisdiction")). Thus, as discussed in Quicksilver, "[w]hile the
                                         22 Circuit's position on this issue is not entirely clear, the Circuit generally agrees with the
                                         23 Wright and Miller treatise on a broad array of issues, leading the Court to conclude that it
                                         24 would agree on this issue as well." 2013 WL 12122582, at *6, followed in Allen, 2019 WL
                                         25 5191009, at *3. Section 1631 should likewise not be applied here.
                                         26         Even if transfer under Section 1631 is not properly limited to cases lacking subject
                                         27 matter jurisdiction, the statute further requires that such a transfer be in the "interest of
                                         28 justice," which "ordinarily will be satisfied if the statute of limitations has expired


                                                                                           8
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 9 of 11



                                          1 subsequent to the time of the original filing, so that transfer, rather than dismissal, will
                                          2 preserve the plaintiff's cause of action." 17 JAMES WM. MOORE, MOORE'S FEDERAL
                                          3 PRACTICE § 111.52 (3d ed. 2020). Conversely,
                                          4         courts will deny transfer under Section 1631 if the case is a "sure loser" in
                                                    the court that has jurisdiction. In these cases, the court determining the
                                          5         motion to transfer should dismiss the case rather than grant a motion to
                                          6         transfer. Although the motion to transfer is predicated on the district court's
                                                    lack of subject matter jurisdiction over the case, Section 1631 confers on
                                          7         the district court jurisdiction to engage in a limited review of the merits ***
                                          8         to avoid wasting the time of the court with jurisdiction.

                                          9 Id. (citing Phillips v. Seiter, 173 F.3d 609, 610-11 (7th Cir. 1999) ("there is no reason to
                                         10 raise false hopes and waste judicial resources by transferring a case that is clearly
                                         11 doomed," permitting the court to "take a peek at the merits"); see also Clark v. Busey, 959
                                         12 F.2d 808, 812 (9th Cir. 1992) (transfer under § 1631 is "improper where the plaintiff fails
                       P.A., ATTORNEYS




                                         13 to make a prima facie showing of a right to relief, because the interests of justice would not
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 be served by transfer of such a case"). In other words, "[w]here no colorable claim for
             FOURTH FLOOR




                                         15 relief has been shown, transfer is improper." Clark, 959 F.2d at 814 (citations omitted).
SACKS TIERNEY




                                         16         Here, based upon the alleged 2018 performance and breach of Mr. Fenn's purported
                                         17 "unilateral contract" with Mr. Erskine, there appears to be no limitations obstacle to
                                         18 refiling Mr. Erskine's lawsuit in New Mexico, should he decide to do so. There is similarly
                                         19 no "interest of justice" favoring a transfer of this case over dismissal, given the clear
                                         20 absence of any colorable claim for relief.
                                         21         Indeed, the linchpin of Mr. Erskine's breach of contract claim is that the terms of the
                                         22 "offer" contained in the Memoir only required the "solver" to correctly decipher the clues
                                         23 of Mr. Fenn's poem and identify the location of the hidden Chest, without any need to
                                         24 actually retrieve or take possession of the Chest in order to become entitled to the treasure.
                                         25 As made absolutely clear by the fourth stanza of the poem ("Just take the chest and go in
                                         26 peace") and Mr. Fenn's uncontradicted testimony, however, finding and taking physical
                                         27 possession of the Chest were both necessary for the searcher to keep it. Fenn Declaration,
                                         28 ¶14; Fenn Supp. Declaration, ¶¶6, 15-16.           Moreover, from the very first day of the


                                                                                           9
                                                 Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 10 of 11



                                          1 Memoir's release, Mr. Fenn's public statements and interviews have consistently confirmed
                                          2 that the first person to follow the poem's clues to find the Chest's hidden location and then
                                          3 physically take possession of the Chest "can have it." Fenn Supp. Declaration, ¶¶9-13.
                                          4         Mr. Erskine was not that person, see Fenn Supp. Declaration, ¶¶7, 16-18, 20-21, and
                                          5 he freely admits that he neither found the actual Chest nor took physical possession of it,
                                          6 but instead merely claims to have (incorrectly) determined that the clues of the poem lead
                                          7 to a location in Colorado (that Mr. Fenn has never visited), rather than the place Mr. Fenn
                                          8 actually hid the Chest (and where it was recently found) hundreds of miles away in
                                          9 Wyoming. A more frivolous cause of action is hard to imagine, and this Court should not
                                         10 further waste the time and resources of the District Court of New Mexico by transferring
                                         11 Mr. Erskine's folly under Section 1631.
                                         12         For all of the reasons discussed above and in his June 25 Motion to Dismiss, Mr.
                       P.A., ATTORNEYS




                                         13 Fenn therefore respectfully requests that Mr. Erskine’s Complaint be dismissed for lack of
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 personal jurisdiction, and that Mr. Fenn be awarded his reasonable attorneys’ fees under
             FOURTH FLOOR




                                         15 A.R.S. § 12-341.01. 6
SACKS TIERNEY




                                         16         DATED this 24th day of August, 2020.
                                         17                                            SACKS TIERNEY P.A.
                                         18
                                                                                       By: /s/James W. Armstrong
                                         19                                               James W. Armstrong
                                                                                          Brian E. Ditsch
                                         20
                                                                                       SOMMER KARNES & ASSOCIATES
                                         21
                                         22                                            By: /s/Karl H. Sommer
                                                                                           Karl H. Sommer
                                         23
                                                                                       Attorneys for Defendant
                                         24
                                         25
                                         26         6
                                                     As with the other legal issues identified above, Mr. Erskine has not contested that
                                         27 Mr. Fenn plainly qualifies for such an award of fees under the statute and the decision in
                                         28 Balestrieri v. Balestrieri, 212 Ariz. 25, 28, ¶10 (App. 2013).


                                                                                          10
                                                  Case 3:20-cv-08123-JJT Document 31 Filed 08/24/20 Page 11 of 11



                                          1                                  CERTIFICATE OF SERVICE
                                          2          I hereby certify that on August 24, 2020, I electronically transmitted the foregoing
                                          3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                          Brian Erskine
                                                                                 1338 Sabatina Street
                                          7                                    Prescott, Arizona 86301
                                          8                                        Plaintiff pro se

                                          9
                                         10                                                         /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2802425]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                          11
